Exhibit 10.1

August 4, 2017

Mr. Mark. Salyer

11 Goldfinch Circle

Phoenixville, PA 19460

Dear Mark:

On behalf of Amarin Corporation plc (the “Company”), I am pleased to offer you
employment in the role of the Company’s Chief Commercial Officer under the
following terms.

1.    Position: Chief Commercial Officer is a new position for the Company with
global responsibilities. While the primary position title is Chief Commercial
Officer, the position is a full-time Senior Vice President level position as an
officer of the Company. It is understood and agreed that, while you render
services to the Company, you will not engage in any other employment, consulting
or other business activities (whether full-time or part-time). Notwithstanding
the foregoing, you may engage in religious, charitable, or other community
activities so long as such services or activities do not interfere or conflict
with your obligations to the Company. In addition to your role as Chief
Commercial Officer of the Company, you acknowledge and agree that you may be
required, without additional compensation, to perform duties for certain
affiliated entities of the Company, including without limitation Amarin Pharma,
Inc. (a wholly-owned U.S. incorporated subsidiary of Amarin Corporation plc),
and to accept any reasonable office or position with any such affiliate as the
Company’s Board of Directors may require, including, but not limited to, service
as an officer or director of any such affiliate.

2.    Work Location: Your principal place of employment will be the Company’s
U.S. headquarter offices which are currently located in Bedminster, New Jersey,
subject to business travel requirements.

3.    Start Date: Unless otherwise agreed, your first day of employment will be
September 11, 2017 or such earlier date as may be mutually determined.

4.    Salary: The Company will pay you a salary at the annual rate of $455,000
subject to periodic review and adjustment at the discretion of the Company.
Historically compensation levels have been reviewed by the Company in the early
part of each calendar year. Currently our policy is to make salary payments
semi-monthly.

5.    Bonuses: In recognition of your mid-year departure from your current
employer and anticipation of your broad contributions to The Company, you will
be eligible to participate in the Company annual management incentive
compensation program and be eligible for special bonus provisions as described
below.

Under the Company’s management incentive compensation program, you will be
eligible to earn annual performance bonuses. The Company will target the bonus
of up to 40% of your salary for the year. The actual bonus is discretionary and
will be subject to the Company’s assessment of your performance, as well as
business conditions at the Company. The bonus also will be subject to your
employment for the full period covered by the bonus, approval by and adjustment
at the



--------------------------------------------------------------------------------

discretion of the Company’s Board of Directors or an authorized committee
thereof, and the terms of any applicable bonus plan. The Company may also make
adjustment in the targeted amount of your annual performance bonus. Any bonus
awarded to you will be paid by March 15 of the year following the bonus year to
which such bonus relates.

The Company will pay you a $60,000 sign-on bonus (less applicable taxes) on
October 15, 2017. In order not to forfeit this bonus, you must not resign or be
terminated for cause prior to October 1, 2018. Also, reflecting that your bonus
award under the Company’s management incentive compensation program will be
prorated in 2017 from your Start Date to the end of the calendar year and
recognizing that you are foregoing a cash incentive award for the earlier
portion of the year from your current employer, the Company agrees to supplement
the prorated 2017 management incentive compensation award to you with a payment
of $65,000 (less applicable taxes) to be paid by March 15, 2018. In order to be
paid this supplemental award you must not resign or be terminated for cause
prior to the date on which the award is paid.

6.    Relocation/Temporary Housing: You will relocate your principal address
from Phoenixville, PA to a place that is within daily commuting distance of our
offices in Bedminster, NJ no later than August 31, 2018. The time period between
the Start Date and the actual relocation date shall be the “Pre-Relocation
Period”. The Company will provide up to nine (9) months of reasonable temporary
housing prior to your move. In addition, provided that you relocate your
principal residence to the Bedminster area prior to the relocation deadline,
upon written request and submission of appropriate receipts, the Company will
reimburse you up to $40,000 (“Relocation Amount”) for reasonable expenses
incurred in connection with your relocation. Appropriate supporting
documentation (i.e. itemized receipts) must be submitted within 45 days after
the expenses were incurred. In addition, to your reimbursement for
Pre-Relocation and Relocation Expenses, you will be entitled to receive payments
(the “Make-Whole Payments”) equity to thirty-five percent (35%) of that portion
of moving costs that the Company determines is its reasonable judgment to be
taxable to you as compensation in accordance with applicable law. If you resign
from your employment at the Company before the one-year anniversary of the Start
Date, you will be not entitled to, or must promptly repay the Company, as the
case may be, for all Relocation Expenses and Make-Whole Payments provided that
in the event you resign for Good Reason before the one year anniversary of the
Start Date but following a Change of Control (defined below) the Repayment
Obligation shall not apply.

7.    Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to the Company’s full-time
employees, including health, life, disability and dental insurance. You will be
eligible for up to 18 days of paid time off or such other amount determined by
the Company, which shall accrue and in other respects be administered in
accordance with the Company’s policy from time to time. You will be reimbursed
for all reasonable business expenses you incur while carrying out your duties on
behalf of the Company; provided such reimbursement shall be conditioned on you
following the Company’s reimbursement policies and claims procedure, including
by providing reasonable documentation of such expenses.

8.    Stock Options: You will be eligible to participate in the Company’s stock
option program, subject to approval by the Board of Directors. After you join
the Company, we will recommend the grant to you of an option to purchase 700,000
ordinary shares of the Company.



--------------------------------------------------------------------------------

Under current Company policy, the exercise price of your stock option will be
equal to the closing price of the Company’s American Depository Shares (ADS) on
The NASDAQ Stock Market at the close of the first trading day of the month
following your Start Date. Vesting of such stock option will be scheduled over a
four year period with 25% vesting after one year after your Start Date and the
balance vesting monthly over the subsequent thirty-six months. In addition,
subject to approval of the Board of Directors, you will be awarded cm the first
trading day of the month next following your Start Date a performance based
restricted stock unit (“PSU”) for 220,000 underlying ordinary shares. The
vesting of this PSU award will be subject to milestones established for other
direct reports to the Company’s Chief Executive Officer, including revenue
growth milestones and continued employment requirements.

9.    Equity: The terms and conditions of your equity awards shall be set forth
in a stock option and/or restricted stock agreements, as applicable, that are
expected to substantially reflect the various terms and conditions of the
Company’s 2011 Stock Plan as may be amended from time to time (collectively the
“Equity Documents”) provided, and notwithstanding anything to the contrary in
the Equity Documents, Section 10 of this Agreement shall control with respect to
any of your equity interests that are unvested as of the Date of Termination,
provided further, nothing herein shall be construed to be less favorable to you
than the terms of the Equity Documents.

10.    At-will Employment, Accrued Obligations; Severance: Your employment is
“at will” meaning you or the Company may terminate it at any time for any or no
reason. In the event of the termination of your employment for any reason, the
Company shall pay you the Accrued Obligations, defined as (1) your base salary
through the date of termination, (2) an amount equal to the value of your
accrued unused paid time off days, if any, and (3) the amount of any business
expenses properly incurred by you on behalf of the Company prior to any such
termination and not yet reimbursed, if any, within ten (10) days of the last day
of your employment (“Date of Termination”). In addition to the Accrued
Obligations, in the event the Company terminates your employment without Cause
at any time, or during the twenty-four (24) month period that immediately
follows a Change of Control (the ‘Post-Change in Control Period”) the Company
terminates your employment without Cause or you terminate your employment for
Good Reason (defined below), the Company shall provide you with the following
termination benefits (the “Termination Benefits”), depending on the Date of
Termination:

 

  (i) continuation of your base salary then in effect during the “Salary
Continuation Period” which shall be either: (A) six (6) months from the Date of
Termination, if the Company terminates your employment without Cause and the
Date of Termination occurs at any time outside of the Post-Change in Control
Period, or (B) twelve (12) months from the Date of Termination, if the Company
terminates your employment without Cause or you terminate your employment for
Good Reason and, in either case, the Date of Termination occurs during the
Post-Change in Control Period. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, each Salary Continuation Payment
during the Salary Continuation Period is considered a separate payment;



--------------------------------------------------------------------------------

  (ii) continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with
the cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination until
the earlier of: (i) the end of the Salary Continuation Period, and (ii) the date
you become eligible for health benefits through another employer or otherwise
become ineligible for COBRA;

 

  (iii) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, a lump sum cash payment equal
to your target annual performance bonus for the year during which the Date of
Termination occurs;

 

  (iv) if the Company terminates your employment without Cause and the Date of
Termination occurs outside of the Post-Change in Control Period, six (6) months
of accelerated vesting from the Date of Termination with respect to any of your
then outstanding stock options, restricted stock units or other equity incentive
awards (in each case, only to the extent subject to time-based vesting); and

 

  (v) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, then outstanding stock options,
restricted stock units or other equity incentive awards (whether or not subject
to time based vesting) shall immediately vest in full effective upon the Date of
Termination.

Notwithstanding anything to the contrary in this Agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with the terms of a separation agreement in a form acceptable
to the Company which shall include a release of claims against the Company and
related persons and entities (the “Release”), provided that the Release shall
not require you to release (a) claims to enforce your right to receive
Termination Benefits; (b) claims for vested benefits pursuant to ERISA;
(c) claims with respect to your vested equity rights as of the Date of
Termination; (d) claims to enforce the Company’s obligation to indemnify you to
the extent such indemnification obligations exist; and (e) claims which legally
may not be waived; (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee, and officer, that you then
hold with the Company and any affiliate of the Company; and (iii) return all
Company property and comply with any instructions related to deleting and
purging duplicates of such Company property, in each case within the time period
designated by the Company but in no event later than 60 days of the Date of
Termination. The Salary Continuation Payments shall commence within 60 days
after the Date of Termination and shall be made on the Company’s regular payroll
dates; provided, however, that if the 60-day period begins in one calendar year
and ends in a second calendar year, the Salary Continuation Payments shall begin
to be paid in the second calendar year. In the event you miss a regular payroll
period between the Date of Termination and first Salary Continuation Payment,
the first Salary Continuation Payment shall include a “catch up” payment.
Notwithstanding the foregoing, if you breach any of the material provisions of
this Agreement or the Nondisclosure Developments and Non-competition Agreement,
in addition to all other rights



--------------------------------------------------------------------------------

and remedies, the Company shall have the right to terminate or cease payment of
the Termination Benefits. For the avoidance of doubt, you shall not be entitled
to the Termination Benefits in the event your employment ends due to your death
or disability.

11.    Definitions: For purposes of this Agreement, the following terms shall
have the following meanings:

“Cause” shall mean: (i) conduct by you constituting an act of material
misconduct in connection with the performance of your duties, including, without
limitation, misappropriation of funds or property of the Company other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by you of (A) any felony; or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) any conduct by you
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if you were
retained; (iv) continued non-performance or continued unsatisfactory performance
by you of your responsibilities as reasonably determined by the Company’s Board
of Directors; (v) a breach by you of any of the material provisions of any
agreement between you and the Company including, without limitation, any
agreement relating to non-disclosure, non-competition or assignment of
inventions; (vi) a material violation by you of any of the Company’s written
policies or procedures provided that, other than in the case of noncurable
events, you are provided with written notice and fifteen (15) days to cure.

The meaning of “Change of Control” shall be limited to the following events, but
only to the extent such events constitute a “change in the ownership or
effective control” of the Company or a “change in the ownership of a substantial
portion of the Company’s assets” for purposes of Section 409A of the Code:

 

  (i) any person or company (either alone or together with any person or company
acting in concert with him or it) (an “Acquiring Company”) obtaining Control of
the Company,

 

  (ii) any person or company that Controls the Company becoming bound or
entitled to acquire Shares under sections 974 to 991 of the UK Companies Act
2006,

 

  (iii) any court sanctioning a compromise or arrangement under section 899 of
the UK Companies Act 2006,

 

  (iv) a resolution being tabled for the voluntary winding-up of the Company,

 

  (v) any Acquiring Company acquiring all or substantially all of the assets of
the Company,

 

  (vi) any merger, reorganization, consolidation or other similar transaction
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the Company or any resulting or successor entity (or its ultimate parent, if
applicable) immediately upon completion of such transaction,



--------------------------------------------------------------------------------

  (vii) the sale of all or a majority of the Shares of the Company to an
unrelated person, entity or group thereof acting in concert, or

 

  (viii) any other similar transaction which the Board determines should
constitute a Change of Control for the purposes of the Plan.

“Control” means the ownership of more than fifty (50) percent of the issued
share capital or other equity interest of the Company or the legal power to
direct or cause the direction of the general management and policies of the
Company.

“Good Reason” shall mean that you have complied with “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following Good
Reason conditions that occur without your consent: (i) a material diminution of
your base salary; (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material change in the principal location where you
are required to provide services for the Company (not including business travel
and short-term assignments); and/or (iv) a material breach by the Company of
this Agreement. For purposes of this Agreement, “Good Reason Process” shall mean
that: (x) you reasonably determine in good faith that a “Good Reason” condition
has occurred; (y) you notify the Company in writing of the Good Reason condition
within thirty (30) days of the first occurrence of such condition; (z) you
cooperate in good faith with the Company’s efforts, for a period of thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
notwithstanding such efforts, the Good Reason condition continues to exist; and
you terminate your employment within thirty (30) days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

12.    Section 280G Limitation: Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of you, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the Code
and the applicable regulations thereunder (the “Severance Payments11), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

(a)    If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by you on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, you
shall be entitled to the full benefits payable under this Agreement.

(b)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y)the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and



--------------------------------------------------------------------------------

acceleration; and (4) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.

(c)    For the purposes of this Section, ‘Threshold Amount” shall mean three
times your “base amount” within the meaning of Section 280G(b)(3) of the Code
and the regulations promulgated thereunder less one dollar ($1.00); and “Excise
Tax” shall mean the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by you with respect to such excise tax.

(d)    The determination as to which of the alternative provisions of this
Section 12 shall apply to you shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within 15
business days of the Date of Termination, if applicable, or at such earlier time
as is reasonably requested by the Company or you. For purposes of determining
which of the alternative provisions of this Section 12 shall apply, you shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of your
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. Any determination by the Accounting Firm shall be binding upon the
Company and you.

13.    Taxes; Section 409A: All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholdings and
payroll taxes and other deductions required by law. You hereby acknowledge that
the Company does not have a duty to design its compensation policies in a manner
that minimizes tax liabilities. Anything in this Agreement to the contrary
notwithstanding, if at the time of your separation from service within the
meaning of Section 409A of the Code, the Company determines that you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death. If any
such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by you during the time
periods set forth in this Agreement. Alt reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be



--------------------------------------------------------------------------------

provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
termination of this Agreement, then such payments or benefits shall be payable
only upon your “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-l(h).

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

The Company makes no representation or warranty and shall have no liability to
you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

14.    Representation Regarding Other Obligations: This offer is conditioned on
your representation that you are not subject to any confidentiality,
non-competition agreement or any other similar type of restriction that may
affect your ability to devote full time and attention to your work at the
Company. If you have entered into any agreement that may restrict your
activities on behalf of the Company, please provide me with a copy of the
agreement as soon as possible.

15.    Other Terms: Your employment with the Company shall be on an at-will
basis. In other words, you or the Company may terminate employment for any
reason and at any time, with or without notice, subject to the Termination
Benefits provisions herein. Similarly, the terms of employment outlined in this
letter are subject to change at any time, if you have not already done so, you
also will be required to sign the Company’s Nondisclosure Developments and
Noncompetition Agreement as a condition of this letter agreement and your
continued employment, the terms of which shall be incorporated by reference into
this letter agreement. A copy of that letter agreement is enclosed. In addition,
this letter agreement is contingent on the completion of references checks and a
background investigation that are satisfactory to the Company (as determined by
the Company) and your submission of satisfactory proof of your identity and your
legal authorization to work in the United States and a satisfactory Company-paid
initial-employment physical and drug screen, in each case to the extent not
already completed.

16.    Interpretation, Amendment and Enforcement: This Agreement, including the
Company’s Nondisclosure Developments and Non-competition Agreement and the
Equity Documents, constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements,



--------------------------------------------------------------------------------

representations or understandings (whether written, oral or implied) between you
and the Company. The terms of this Agreement and the resolution of any disputes
as to the meaning, effect, performance or validity of this Agreement or arising
out of, related to, or in any way connected with, this Agreement, your
employment with the Company or any other relationship between you and the
Company (the “Disputes”) will be governed by the laws of the State of New
Jersey, excluding laws relating to conflicts or choice of law. You and the
Company submit to the exclusive personal jurisdiction of the federal and state
courts located in the State of New Jersey in connection with any Dispute or any
claim related to any Dispute.

17.    Assignment: Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
one of its Affiliates or to any person with whom the Company shall hereafter
effect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets. This Agreement shall inure
to the benefit of and be binding upon you and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.

We are excited about the opportunity to work with you at Amarin. If you have any
questions about this information, please do not hesitate to call. Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning a copy to me. We are confident that with your background and skills,
you will have an immediate positive impact on our organization.

Signed for and on behalf of;

 

AMARIN CORPORATION PLC

Signed:  

/s/ John Thero

ACCEPTED:

 

Signed:  

/s/ Mark Salyer

Name:

 

Mark Salyer